Citation Nr: 1536517	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-27 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES
	
1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a claim for service connection for depression.

3.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), including other trauma or stressor-related disorder, an anxiety disorder, and a major depressive disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1977 to June 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal July 2011, October 2012, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Sioux Falls, South Dakota.  

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 Videoconference Hearing.  A transcript is associated with the record.

The issues of entitlement to service connection for an acquired psychiatric disorder, including other trauma or stressor-related disorder, anxiety, and depression; bilateral hearing loss; and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  An unappealed February 2010 rating decision most recently denied the Veteran's petitions to reopen claims for service connection for PTSD and depression.

2.  Evidence submitted since the February 2010 rating decision is new, but not material, as it does not raise a reasonable probability of substantiating the claim for service connection for PTSD.  

3.  Evidence submitted since the February 2010 rating decision is new and material, as it raises a reasonable probability of substantiating the claim for service connection for an acquired psychiatric disorder (other than PTSD).  

4.  The Veteran's anxiety disorder, major depressive disorder, and other trauma or stressor-related disorder had their onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the final February 2010 rating decision, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received since the February 2010 final rating decision and the claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for an anxiety disorder, a major depressive disorder, and other trauma or stressor-related disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  

With respect to the petition to reopen the claim for service connection for PTSD, VA sent the required notice to the Veteran in a May 2011 letter, prior to the initial adjudication of the claim July 2011.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist the Veteran and appellant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service personnel records (SPRs), VA treatment records, and Social Security Administration (SSA) records were associated with his claims file.  Despite numerous efforts by the RO, his service treatment records (STRs) are not complete.  A June 2013 Memorandum of Unavailability indicates that further attempts to procure them would be futile.  VA also provided the Veteran an examination and obtained a medical opinion in June 2014.  See June 2014 VA Psychiatric Examination.  VA's duty to assist has been met.  

Finally, the Veteran and appellant testified at a Board hearing before the undersigned Veterans Law Judge.  The hearing was adequate, as the relevant issues were explained and possible sources of evidence that may have been overlooked were identified.  With respect to any evidence that may have been overlooked, the Veteran was specifically asked if he had been diagnosed as having PTSD and responded in the negative.  See 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  New and Material Evidence - PTSD and Depression

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A February 2010 rating decision most recently denied the Veteran's petitions to reopen claims for service connection for PTSD and depression.  The Veteran was notified of his appellate rights but did not appeal, and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2014).  

The record does not contain new and material evidence regarding the Veteran's claim for service connection for PTSD.  His claim was denied by the RO in a February 2010 rating decision because the record did not contain evidence that he was ever diagnosed with PTSD.  

In April 2011, the Veteran filed a petition to reopen his claim for service connection for PTSD.  He was afforded a VA psychiatric examination in June 2014.  The VA examiner concluded that the Veteran did not meet the criteria for PTSD under the DSM-V.  Additional VA treatment records were also obtained, dated through 2014; however, none of these records showed that the Veteran was diagnosed as having PTSD.  In addition, at his hearing before the Board in April 2015 the Veteran testified that he had never been diagnosed as having PTSD.  While new, none of this additional evidence is material as it does not raise a reasonable probability of substantiating the claim for service connection for PTSD, as none of the evidence indicates or suggests that the Veteran has a diagnosis of PTSD.  

The record does, however, contain new and material evidence regarding the Veteran's claim for service connection for depression.  His claim was denied by the RO in a February 2010 rating decision because the record did not contain evidence of treatment in service or a nexus.  The Veteran's lay testimony during his April 2015 hearing is new and material, as the Veteran is competent to report that he experienced symptoms of depression in service and immediately after his discharge from service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).

Accordingly, the petition to reopen the claim for service connection for PTSD is denied, and the petition to reopen the claim for service connection for depression is granted.

III.  Service Connection for an Acquired Psychiatric Disorder (other than PTSD)

The Veteran contends that he has an acquired psychiatric disorder that had its onset in service.  See August 2014 Representative Statement; April 2014 Statement; March 2013 Notice of Disagreement; April 2012 Petition.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran has current diagnoses of an anxiety disorder, NOS; major depressive disorder; and other trauma or stressor-related disorder.  See November 27, 2013 VA treatment record; VA examination report, dated June 11, 2014 .  However, the record contains conflicting evidence regarding whether these diagnoses had their onset in service or are otherwise etiologically related to service.  

The Veteran is competent to report experiencing mental health symptoms in service, being counseled by a commanding officer once a week prior to his ultimate separation from service, and experiencing continuous mental health symptoms since his discharge, as his symptoms are lay-observable.  See Transcript of Record at 7 (reporting problems with depression and anxiety right after his discharge); June 2014 VA Psychiatric Examination (denying preexisting mental health problems, despite childhood sexual assault, reporting history of bar fights dating back to around 1982); May 2013 Report of General Information (reporting having met three or four times with Company Commander from December 1980 to February 1981 due to concern about the Veteran); January 2013 VA Treatment Records (reporting that nightmares and feeling that anger comes from a traumatic in-service assault by other servicemembers); December 2009 VA Treatment Records (reporting long history of depressive symptoms); December 2007 Substantive Appeal (reporting onset of mental health symptoms during service in Japan); March 2004 Statement (reporting problems at home and substance abuse); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  Further, his reports are credible and entitled to probative weight, as the service personnel records (SPRs) confirm that the Veteran received marriage counseling, went through a divorce, was counseled by a commanding officer, and experienced reduced performance during more than one period.  See August 1980 SPR (noting six-month suspension for violation of the Uniform Code of Military Justice); June 1979 SPR (counselled by Executive Officer regarding conduct); March 1978 SPR (noting that performance of duty had steadily declined since initial screening); October 1977 SPR (received marriage counseling).  

The record, however, contains conflicting information regarding whether a medical nexus exists between the Veteran's current diagnoses and active service.  

VA treatment records reveal that in January 2013, a VA psychiatrist diagnosed the Veteran with depression, not otherwise specified (NOS), and anxiety, NOS, and directly related several of the Veteran's reported symptoms to the conceded in-service assault.  See January 2013 VA Treatment Records (reporting nightmares about being beat up and feeling that anger comes from this traumatic event).  The VA psychiatrist is competent to provide that credible opinion, and the Board gives it great probative weight, as the VA psychiatrist reviewed the Veteran's treatment records, personally examined the Veteran, did not disregard the Veteran's reports of in-service symptoms and events, and addressed the Veteran's conceded in-service assault.

The June 2014 VA psychiatric examiner diagnosed the Veteran with other trauma or stressor-related disorder and major depressive disorder, but opined that the diagnoses were less likely than not due to his reported in-service assault.  The rationale was that the Veteran's in-service assault could not be confirmed due to lack of STRs, and other potential etiologies for his disorders included a reported history of sexual abuse, other traumas, and relationship conflict.

The June 2014 VA psychiatric examiner is competent; however, the rationale is inadequate, as the examiner was not free to disregard the Veteran's reports of symptoms during service or VA's prior concession of the Veteran's reported in-service assault.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The Board may not rely on an opinion that disregards lay evidence that is potentially competent to support the presence of disability, even where the lay evidence is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As the January 2013 VA psychiatrist considered the Veteran's complete medical history, including his conceded in-service assault and credible report of symptoms since service, the Board gives more probative weight to opinion of the January 2013 VA psychiatrist that several of his symptoms are directly related to events during his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not.").

Accordingly, the preponderance of the evidence weighs in favor of finding that the Veteran's current acquired psychiatric disorders are etiologically related to his active service.  


ORDER

The petition to reopen a claim for service connection for PTSD is denied.

The petition to reopen a claim for service connection for depression is granted.

Service connection for an acquired psychiatric disorder, including other trauma or stressor-related disorder, an anxiety disorder, and a major depressive disorder is granted.


REMAND

VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is competent to report experiencing symptoms of hearing loss, and his report during his April 2015 hearing that a VA medical professional told him his hearing loss might be related to running a rivet gun in service indicates that his symptoms may be associated with active service.  See Transcript of Record at 12-13.  At present, the record does not contain sufficient evidence to make a decision on the Veteran's claim.  On remand, the Veteran should be scheduled for a VA audiological examination to obtain an adequate opinion regarding the nature and etiology of any bilateral hearing loss.  

As the Veteran's tinnitus may be associated with his bilateral hearing loss, his claim for service connection for tinnitus is inextricably intertwined with the appeal for service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since July 2014.

2.  After obtaining the above records, schedule the Veteran for a VA audiological examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current hearing loss had its clinical onset during service or is related to an incident of service, including conceded noise exposure from working on the flight line as an aircraft mechanic and in a sheet metal shop using a riveter for several hours a day.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current tinnitus had its clinical onset during service or is related to an incident of service, including conceded noise exposure from working on the flight line as an aircraft mechanic and in a sheet metal shop using a riveter for several hours a day.  

In providing the above opinions, the examiner must acknowledge the Veteran's reports of in-service exposure to traumatic noise with protective earmuffs only, as well as regarding the onset and duration of his symptoms.  

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current tinnitus was either (i) caused, or (ii) aggravated (or worsened) by hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


